 

BR, deve
oe %

  

e

   

  

       
 
  

%

Hira

q

    

ents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24-cv-00644-LA-~-Filed-05/24/21--Page-4-0f-16-—Decument-d-——-

 

segs

 
 

 

 

wf

Pers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rm

 

 

 

 

tell

DOCUNITTETIE L

.

A

Page 2-of-t6

T-).

(AI f.ALO4
PO CL

LY. AA i. 1
UCddst 2. 21-UV-00044-TAR FTE ug

rc

A

L224,

[™

 

‘

aN

  

 
owed
é
sept PO
ee a
< §

"Premcdtetac

23 3
FS st

ea i8O9

 

 

 

CMAN TES |"

 

 

Rita

 

 

 

 

 

go

S,
jenuroe iti

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

qo

1--Rage-3-0f16—Decument-

 

Bae

 

@-2:21-6v-00644-LA—Filed.05/24/2

 

i

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

LA. L.A. f

+6--Document'L

Case 2:21-cv-00644-LA~ Fited 09/4a4/2t- Page 40

ages

 
 

 

 

 

 

Tae”
paeeaiseneree?

 

 

 

   

shunisam,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

tae

 

 

 

 

 

 

 

 

panies

Sete

a ad

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

124/210 “Page 5-of 16° Document t

+.

rs

Af

£

it

 

Filed QS: {AL 4

i.

fh.

Case 2.2 1-CV-OU044-TA

 

sees

‘

Fen

Wes

yneraet
 

 

 

 

 

   
   
 

 

nt

ey —_

perpen

eee

   

\ .

   
 

 

bs {

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05/24/21-~Page 6 of 46—Document-t- oceeneneventinanine

Hany

ayy

Case 2721-ctv-00644-LA Filed
 
 

 

 

 

 

 

 

 

 

Bre

  

aes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

rastastspaliras
Rika p ee
_

 

 

 

 

 

   

 

et

 

    

    

atinnnth

 

  

 

 

4
i

 

 

 

Ha

ms
DOCOTTTEMUL

vos

LA

Page’7 of 16

2472T

f rm

 

21-CV-00644-LA Filed

Case 2

 
 

 

 

 

duu.

 

Document t

fo.

 

Lust.

24/21 Page 8 of 16

 

 

 

ee

re.

 

 

fy. AL A)4

zs

 

  

 

h

 

 

 

 

cv-00644

“Case 2.

  

 

 

 

“pean

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

penton

  

 

oes

 

 

fou’.

T,

hea
ra

A

 

OC

 

T-).

 

 

ati

 

4I2 0 Page 7 OT Lo VPoconmere yr

   

 

ORLD-A19.-4.
%
a

 
 

 

Fitecd’ 05

Fr]

    

    

coat
e
Saecaned

f

CdSe 272 1-CV-OU044-TA

LID. AWA

Qu QA

 

vi

 

at?

cs

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 
  

|

 

 

eect

+6--Docunrent”

f.

Page 10-of

A

 

 

 

 

=

 

LDA.

12472T

2"

}.

 

ee

 

Pasar

a

eH,

Bae

21-CV-00044-LA FI

 

Case 2

 

 

 

Datel

agatha}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t
i

 

rank
 

 

 

 

 

 

 

oy rei

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
 

 

ry.
Document+

4.4 m£ AG

Dayry.
Page itr Oro

(NID. ALBA
@Osr24r2t

Peovee I
Fue

Caseé 2:21-cv-00644-EA

 

Sites
2

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ye

 

 

Phiten,

 

 

    

 

 

eps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

poset

AEROS

 

   

   

afoontd

 

Ahern

oe

 

 

 

 

 

 

  

 

 

 

 

4
as

ry Lp
Deceument

fA

4.3.
“Page rZ2 Or Lo

I).

A pal I-A {OD ALD-4
Few

21-CV-Q0044-CTA

Cadasé 2

 

6124/24

 

 

 
 
 

 

 

 

      

4
a

ease

 

mH be.
beeument

4

 

ghee vn

£

AAD.
Page rs orto

[-).

 

ELD AID4

 

PHO OOPZ4ar2t
‘pee

ro

ae

f.

  
 

(IA Le AA

4

2

Case’ 2:2 1-cv-00644-LA

 

   

ng Qe

gt
&
oe

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

  

  

pate]

ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ti

 

 

 

 

  

 

 

 

  

a
——

 

 

re some

 

 

 

 

 

 

 

/24/21 Page 14 of 16 Document 1

21-cv-00644-LA Filed

Case 2.

 

 

 

 

 

 

 

 

 

 

 

ae

G5

       
¥

  

be gait

a

 

i
hy

PASC TST tt

Rage 15 of 16--Documentt

sae ast

   

 

FiladQ5/24/21
Net Gore

 

A
crK

 

 

 

 

Case 2:2-4-ev-00644

C9en..9:9.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

  

 

 

Ke sri
a PaaS | oo

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Case 2:21-cv-00644-L

Segre

A File 05/24/21 Page 16 of 16 Document 1
fe _ oe ms

 
